     Case 1:20-cv-00457-NONE-JDP Document 51 Filed 05/11/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DONNELL THOMAS HAYNIE,                             Case No. 1:20-cv-00457-NONE-JDP
12                         Plaintiff,                    ORDER SETTING TELEPHONIC STATUS
                                                         CONFERENCE
13            v.
                                                         June 8, 2020 at 2:00 p.m.
14    E. LILJOHN,
15                         Defendant.
16

17          Plaintiff is a state inmate proceeding without counsel in this civil rights action brought

18   under 42 U.S.C. § 1983. The court will hold a telephonic status conference on June 8, 2020 at

19   2:00 p.m. before Magistrate Judge Jeremy Peterson. This case, filed on October 23, 2018, was

20   recently transferred to the Fresno Division. The dispositive motions deadline has passed, and

21   plaintiff has filed his pretrial statement. The parties should be prepared to discuss whether they

22   are interested in a settlement conference, whether the case would benefit from another

23   opportunity to brief dispositive motions, any practical limitations on going to trial at this juncture,

24   and any other measure that would secure speedy and efficient resolution of this case.

25          Accordingly,

26          1. The court will hold a telephonic status conference on June 8, 2020, at 2:00 p.m. (dial-

27                 in number: 1-888-204-5984; passcode: 4446176) to discuss matters identified above.

28          2. Plaintiff must make arrangements with staff at his institution of confinement for his
                                                         1
     Case 1:20-cv-00457-NONE-JDP Document 51 Filed 05/11/20 Page 2 of 2

 1              attendance at the conference.

 2                     a. Plaintiff's institution of confinement must make plaintiff available for the

 3                         telephonic conference.

 4                     b. Before the conference, defense counsel must confirm with plaintiff's

 5                         institution of confinement that arrangements have been made for plaintiff's

 6                         attendance.

 7                     c. The clerk is directed to send a copy of this order to the litigation

 8                         coordinator at plaintiff's institution of confinement.

 9
     IT IS SO ORDERED.
10

11
     Dated:     May 11, 2020
12                                                     UNITED STATES MAGISTRATE JUDGE
13

14   No. 204.
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
